06/27/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 21-0632


IN THE MATTER OF:

M.D.F. and C.R.F.,


      Youths in Need of Care.


                                      ORDER


      Upon consideration of Counsel’s motion to withdraw as counsel of record,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Appellant Father in this matter shall file

a response to this motion within thirty (30) days of the date of this Order. The

response must be served upon all counsel of record, including the Attorney General,

the County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this

Order by mail to all counsel of record and to the Appellant Father at his last known

address.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 27 2022